DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 20 in the reply filed on 07 October 2021 is acknowledged.  The traversal is on the ground(s) that searching and examining all of the claims would be an undue burden on the Examiner.  This is not found persuasive because this application was filed under 35 U.S.C. §371, and the common technical feature of the two groups of claims is not a special technical feature and thus, restriction between the two groups of claims is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 October 2021.
Information Disclosure Statement
The information disclosure statement filed on 30 April 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being 
             There is no list of publications included with the publications.
Drawings
The drawings are objected to because numeral “116” in the figures is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
             Applicant is cautioned not to add any new matter to the originally-filed specification.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0030], numeral “132” is not in any of the drawings.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MAKING COPOLYMER-WRAPPED NANOTUBE FIBERS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claim 7 is missing a period at the end and thus, it is not clear if claim 7 is complete as currently written, or if claim 7 is missing any other features/limitations.
Allowable Subject Matter
Claims 1-6, 8-13 and 20 are allowable over the prior art references currently of record.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making a copolymer-wrapped nanotube co-axial fiber, wherein molecules of the second wet bath penetrate the sheath and remove an acid from the core (as recited in claim 1), or the step of placing a co-axial fiber into a second wet bath to extract an acid from a core of the co-axial fiber (as recited in claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bundy (U.S. Patent 3,001,265 A; col. 1, lines 66-68; col. 2, lines 12-16; col. 4, lines 60-76), Breen (U.S. Patent 3,003,223 A; col. 2, lines 11-13; col. 6, lines 8-12; col. 6, lines 49-55), Okamoto et al (U.S. Patent 4,350,006 A; col. 6, lines 25-30; col. 14, lines 42-47) and Tascan et al (U.S. Patent Application Publication 2019/0127887 A1; paragraphs [0023], [0025] and [0034]; Figure 1) are cited as being of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742